 





[njrleaflowres.jpg]
NEW JERSEY RESOURCES CORPORATION
2007 Stock Award and Incentive Plan
Performance Shares Agreement - TSR


This Performance Shares Agreement (the “Agreement”), which includes the attached
“Terms and Conditions of Performance Shares” (the “Terms and Conditions”) and
the attached Exhibit A captioned “Performance Goal and Earning of Performance
Shares”, confirms the grant on ________, ____ (the “Grant Date”) by NEW JERSEY
RESOURCES CORPORATION, a New Jersey corporation (the “Company”), to
_____________ (“Employee”), under Sections 6(e), 6(i) and 7 of the 2007 Stock
Award and Incentive Plan (the “Plan”), of Performance Shares (the “Performance
Shares”), including rights to Dividend Equivalents as specified herein, as
follows:


Target Number Granted:          _______ Performance Shares (“Target Number”)


How Performance Shares are Earned and Vest: The Performance Shares, if not
previously forfeited, (i) will be earned, if and to the extent that the
Performance Goal defined on Exhibit A to this Agreement is achieved, with the
corresponding number of Performance Shares earned (ranging from 0% to 150% of
the Target Number) as specified on Exhibit A, on the date set forth on Exhibit A
(the “Earning Date”) and (ii) will vest as to the number of Performance Shares
earned if Employee remains employed by the Company or a Subsidiary from the
Grant Date through the Earning Date (the “Stated Vesting Date”). To the extent
vested, all earned Performance Shares shall be settled within 60 days of the
Stated Vesting Date. In addition, if not previously forfeited or payable, upon a
Change in Control, the Performance Shares (i) will be earned in an amount equal
to (A) the Target Number of the Performance Shares if the Change in Control
occurs within the first 12 months of the 36-month earning period specified on
Exhibit A or (B) the number of Performance Shares that would have been earned
based upon the actual level of achievement if the performance period had ended
at the date of the Change in Control if the Change in Control occurs within the
last 24 months of the 36-month earning period specified on Exhibit A and (ii)
will (A) immediately vest on the Change in Control with respect to such earned
Performance Shares and will be settled within 60 days thereafter, if Employee
remains employed by the Company or a Subsidiary from the Grant Date through the
Change in Control and no provision is made for the continuance, assumption or
substitution of the Performance Shares by the Company or its successor in
connection with the Change in Control, or (B) vest on the Stated Vesting Date
with respect to such earned Performance Shares and will be settled within 60
days thereafter, if Employee remains employed by the Company or a Subsidiary
from the Grant Date through the Stated Vesting Date and provision is made for
the continuance, assumption or substitution of the Performance Shares by the
Company or its successor in connection with the Change in Control. In addition,
if not previously forfeited or payable, the Performance Shares will become
earned and/or vested upon the occurrence of certain events relating to
Retirement and/or Termination of Employment to the extent provided in Section 4
of the attached Terms and Conditions. The terms “vest” and “vesting” mean that
the Performance Shares have become non-forfeitable in relation to Employee’s
employment but may continue to be subject to a substantial risk of forfeiture
based on the Performance Goal to the extent provided in Section 4 of the
attached Terms and Conditions. If the Performance Goal is not met (or not fully
met) to the extent provided in Section 4 of the attached Terms and Conditions,
the Performance Shares (or the unearned portion of the Performance Shares) will
be immediately forfeited (whether vested or not). If Employee has a Termination
of Employment prior to a Stated Vesting Date and the Performance

NJR FY 2015 Performance Share Agreement (TSR) Final:74331_3

--------------------------------------------------------------------------------

 





Shares are not otherwise vested by that date, the Performance Shares will be
immediately forfeited except as otherwise provided in Section 4 of the attached
Terms and Conditions. Forfeited Performance Shares cease to be outstanding and
in no event will thereafter result in any delivery of shares of Stock to
Employee.


Performance Goal and Earning Date: The Performance Goal and Earning Date, and
the number of Performance Shares earned for specified levels of performance at
the Earning Date, shall be as specified in Exhibit A hereto.


Settlement: Performance Shares that are to be settled hereunder, including
Performance Shares credited as a result of Dividend Equivalents, will be settled
by delivery of one share of Stock, for each Performance Share being settled.
Settlement shall occur at the time specified above and in Section 6 of the
attached Terms and Conditions.


The Performance Shares are subject to the terms and conditions of the Plan and
this Agreement, including the Terms and Conditions of Performance Shares
attached hereto and deemed a part hereof. The number of Performance Shares and
the kind of shares deliverable in settlement and other terms and conditions of
the Performance Shares are subject to adjustment in accordance with Section 5 of
the attached Terms and Conditions and Section 11(c) of the Plan.


Employee acknowledges and agrees that (i) the Performance Shares are
nontransferable, except as provided in Section 3 of the attached Terms and
Conditions and Section 11(b) of the Plan, (ii) the Performance Shares are
subject to forfeiture in the event of Employee’s Termination of Employment in
certain circumstances prior to vesting, as specified in Section 4 of the
attached Terms and Conditions, and (iii) sales of shares of Stock delivered upon
settlement of the Performance Shares will be subject to any Company policy
regulating trading by employees.


Capitalized terms used in this Agreement but not defined herein shall have the
same meanings as in the Plan.


IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized.


NEW JERSEY RESOURCES CORPORATION




By:_____________________
[NAME]
[Title]




EMPLOYEE




____________________
[NAME]
[Title]



NJR FY 2015 Performance Share Agreement (TSR) Final:74331_3

--------------------------------------------------------------------------------

 





TERMS AND CONDITIONS OF PERFORMANCE SHARES


The following Terms and Conditions apply to the Performance Shares granted to
Employee by NEW JERSEY RESOURCES CORPORATION (the “Company”) and Performance
Shares resulting from Dividend Equivalents (as defined below), if any, as
specified in the Performance Shares Agreement (of which these Terms and
Conditions form a part). Certain terms of the Performance Shares, including the
number of Performance Shares granted, vesting date(s) and settlement date, are
set forth on the cover page hereto and Exhibit A, which are an integral part of
this Agreement.


1. General. The Performance Shares are granted to Employee under the Company’s
2007 Stock Award and Incentive Plan (the “Plan”), which has been previously
delivered to Employee and/or is available upon request to the Corporate Benefits
Department. All of the applicable terms, conditions and other provisions of the
Plan are incorporated by reference herein. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan. If
there is any conflict between the provisions of this document and mandatory
provisions of the Plan, the provisions of the Plan govern. By accepting the
grant of the Performance Shares, Employee agrees to be bound by all of the terms
and provisions of the Plan (as presently in effect or later amended), the rules
and regulations under the Plan adopted from time to time, and the decisions and
determinations relating to the Plan and grants thereunder of the Leadership
Development and Compensation Committee of the Company’s Board of Directors (the
“Committee”) made from time to time.


2.  Account for Employee. The Company shall maintain a bookkeeping account for
Employee (the “Account”) reflecting the number of Performance Shares then
credited to Employee hereunder as a result of such grant of Performance Shares
and any crediting of additional Performance Shares to Employee pursuant to
dividends paid on shares of Stock under Section 5 hereof (“Dividend
Equivalents”).


3.  Nontransferability. Until Performance Shares are settled by delivery of
shares of Stock in accordance with the terms of this Agreement, Employee may not
transfer Performance Shares or any rights hereunder to any third party other
than by will or the laws of descent and distribution, except for transfers to a
Beneficiary or as otherwise permitted and subject to the conditions under
Section 11(b) of the Plan.


4.  Termination Provisions. The following provisions will govern the earning,
vesting and forfeiture of the Performance Shares that are outstanding at the
time of Employee’s Termination of Employment (as defined below) (i) by the
Company without Cause (as defined below) or by the Employee for Good Reason (as
defined below), in either case during the CIC Protection Period (as defined
below), or (ii) due to death or Disability (as defined below) or (iii) when
Employee is or becomes eligible to terminate employment due to Retirement (as
defined below), unless otherwise determined by the Committee (subject to Section
8(a) hereof):


(a) Death. In the event of Employee’s Termination of Employment due to death,
the Performance Shares, to the extent not earned previously, will be earned at
the date of Employee's Termination of Employment in an amount equal to (i) the
Target Number of Performance Shares if the date of Employee's Termination of
Employment due to death occurs within the first 12 months of the 36-month
earning period specified on Exhibit A or (ii) the number of Performance Shares
that would have been earned based upon the actual level of achievement if the
performance period had ended at the date of Employee’s Termination of Employment
due to death if the date of Employee's Termination of Employment due to death
occurs in the last 24 months of the 36-month earning period specified on Exhibit
A. A Pro Rata Portion (as defined below) of the Performance Shares earned on or
before the Employee’s Termination of Employment due to death (whether in
connection with the Employee's Termination of Employment due to death, upon an
earlier Change in Control where provision is made for the continuance,
assumption or substitution of the Performance Shares by the Company or its
successor in connection with the Change in Control or otherwise), to the extent
not vested previously, will vest at the date of the Employee’s Termination of
Employment due to death, and

NJR FY 2015 Performance Share Agreement (TSR) Final:74331_3

--------------------------------------------------------------------------------

 





such earned and vested Performance Shares will be settled in accordance with
Section 6(a) hereof. Any portion of the then-outstanding Performance Shares not
earned and vested at or before the date of Employee’s Termination of Employment
due to death will be forfeited.


(b) Termination by the Company or by the Employee. In the event of Employee’s
Termination of Employment by the Company without Cause within the CIC Protection
Period and other than for Disability, or by Employee for Good Reason within the
CIC Protection Period, a Pro Rata Portion of the Performance Shares to the
extent earned previously (upon an earlier Change in Control where provision is
made for the continuance, assumption or substitution of the Performance Shares
by the Company or its successor in connection with the Change in Control or
otherwise), to the extent not vested previously, will vest at the time of
Employee’s Termination of Employment, and such earned and vested Performance
Shares will be settled in accordance with Section 6(a) hereof. In the event of
Employee’s Termination of Employment (i) by the Company for Cause and other than
for Disability, (ii) by the Company for any reason other than Disability prior
to or after the CIC Protection Period, (iii) by Employee (other than for Good
Reason or upon a Retirement), or (iv) by Employee (other than upon a Retirement)
before or after the CIC Protection Period, the portion of the then-outstanding
Performance Shares not earned and vested at the date of such Termination of
Employment will be forfeited.


(c) Retirement or Disability. In the event of Employee’s Termination of
Employment by the Company for Disability, a Pro Rata Portion (as defined below)
of the Performance Shares, to the extent not earned previously, that may become
earned on the Earning Date, to the extent not previously vested, will vest at
the time of Employee’s Termination of Employment, and such vested Performance
Shares will continue to be subject to the Performance Goal and will be eligible
to be earned and settled in accordance with Section 6(a) hereof. In the event of
Employee’s Termination of Employment by the Company for Disability, a Pro Rata
Portion of the Performance Shares to the extent earned previously (upon an
earlier Change in Control where provision is made for the continuance,
assumption or substitution of the Performance Shares by the Company or its
successor in connection with the Change in Control or otherwise), to the extent
not vested previously, will vest at the time of Employee’s Termination of
Employment, and such earned and vested Performance Shares will be settled in
accordance with Section 6(a) hereof. In the event the Employee is or becomes
eligible to terminate employment due to Retirement, a Pro Rata Portion of the
Performance Shares, to the extent not earned previously, and to the extent not
previously vested, will vest (i) at the time the Employee first becomes eligible
to terminate employment due to Retirement (if after the Grant Date) and (ii) at
the end of each calendar month (after the Grant Date) following the time the
Employee is or becomes eligible to terminate employment due to Retirement and
preceding the Employee's Termination of Employment, and such vested Performance
Shares will continue to be subject to the Performance Goal and will be eligible
to be earned and settled in accordance with Section 6(a) hereof. In the event
Employee is or first becomes eligible to terminate employment due to Retirement,
a Pro Rata Portion of the Performance Shares to the extent earned previously
(upon a Change in Control where provision is made for the continuance assumption
or substitution of the Performance Shares by the Company or its successor in
connection with the Change in Control or otherwise), to the extent not vested
previously, will vest (i) at the time the Employee first becomes eligible to
terminate employment due to Retirement (if after the Grant Date) and (ii) at the
end of each calendar month (after the Grant Date) following the time the
Employee is or first becomes eligible to terminate employment due to Retirement
and preceding the Employee's Termination of Employment. Any portion of the
then-outstanding Performance Shares not vested at or before the date of
Employee's Termination of Employment will be forfeited.


(d) Certain Definitions. The following definitions apply for purposes of this
Agreement:


(i) “Cause” has the same definition as under any employment or similar agreement
between the Company and Employee or, if no such agreement exists or if such
agreement does not contain any such definition, Cause means (i) Employee’s
conviction of a felony or the entering by Employee of a plea of nolo contendere
to a felony charge, (ii) Employee’s gross neglect, willful malfeasance or
willful gross misconduct in connection with his or her employment which has had
a significant adverse effect on the business of the Company and its
subsidiaries, unless Employee reasonably believed in good faith that such act or
non-act was in or not opposed to the

NJR FY 2015 Performance Share Agreement (TSR) Final:74331_3

--------------------------------------------------------------------------------

 





best interest of the Company, or (iii) repeated material violations by Employee
of the duties and obligations of Employee’s position with the Company which have
continued after written notice thereof from the Company, which violations are
demonstrably willful and deliberate on Employee’s part and which result in
material damage to the Company’s business or reputation.


(ii) “CIC Protection Period” means the two-year period beginning on the date of
a Change in Control and ending on the day before the second annual anniversary
of the date of the Change in Control.


(iii) “Disability” means Employee has been incapable of substantially fulfilling
the positions, duties, responsibilities and obligations of his employment
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease for a period of at least six consecutive months. The Company
and Employee shall agree on the identity of a physician to resolve any question
as to Employee’s disability. If the Company and Employee cannot agree on the
physician to make such determination, then the Company and Employee shall each
select a physician and those physicians shall jointly select a third physician,
who shall make the determination. The determination of any such physician shall
be final and conclusive for all purposes of this Agreement. Only the Company can
initiate a Termination of Employment due to Disability.


(iv) “Good Reason” has the same definition as under any employment or similar
agreement between the Company and Employee; but, if no such agreement exists or
if any such agreement does not contain or reference any such definition, Good
Reason shall not apply to the Employee for purposes of this Agreement.


(v) “Pro Rata Portion” means (A) for Performance Shares that may become earned
on the Earning Date after the Employee's Termination of Employment by the
Company for Disability or in the event of Employee’s Termination of Employment
due to death or by the Company for Disability, by the Company without Cause
within the CIC Protection Period and other than for Disability, or by Employee
for Good Reason within the CIC Protection Period, a fraction the numerator of
which is the number of days from the first day of the 36-month earning period
specified on Exhibit A to the date of Employee’s Termination of Employment due
to death or by the Company for Disability, by the Company without Cause within
the CIC Protection Period and other than for Disability, or by Employee for Good
Reason within the CIC Protection Period, and the denominator of which is the
number of days from the first day of such 36-month earning period to the Earning
Date, (B) (x) for Performance Shares that will vest in connection with the time
the Employee first becomes eligible to terminate employment due to Retirement
(if after the Grant Date), a fraction the numerator of which is the number of
days that have elapsed from the first day of the 36-month earning period
specified on Exhibit A to the end of the calendar month (after the Grant Date)
coinciding with or immediately preceding the time the Employee first becomes
eligible to terminate employment due to Retirement and the denominator of which
is the number of days from the first day of such 36-month earning period to the
Earning Date, and (y) for Performance Shares that will vest after the time the
Employee is or first becomes eligible to terminate employment due to Retirement,
a fraction the numerator of which is the number of days from the end of the
immediately preceding calendar month with respect to which a Pro Rata Portion of
the Performance Shares vested (or, if none, the first day of the 36-month
earning period specified on Exhibit A) to the end of the calendar month (after
the Grant Date) with respect to which another Pro Rata Portion of the
Performance Shares is to vest and the denominator of which is the number of days
from the first day of such 36-month earning period to the Earning Date.


(vi) “Retirement” means the Employee has attained age 65, or age 55 with 20 or
more years of service.


(vii) “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.











NJR FY 2015 Performance Share Agreement (TSR) Final:74331_3

--------------------------------------------------------------------------------

 





(viii) “Termination of Employment” and “Termination” means the earliest time at
which Employee is not employed by the Company or a Subsidiary of the Company.


(e) Termination by the Company for Cause. In the event of Employee’s Termination
of Employment by the Company for Cause, the portion of the then-outstanding
Performance Shares not earned and vested prior to such time will be forfeited
immediately upon notice to Employee that the Company is terminating the
Employee’s employment for Cause.


5.  Dividend Equivalents and Adjustments.


(a) Dividend Equivalents. Dividend Equivalents will be credited on Performance
Shares (other than Performance Shares that, at the relevant record date,
previously have been settled or forfeited) and deemed converted into additional
Performance Shares. Dividend Equivalents will be credited as follows, except
that the Company may vary the manner of crediting (for example, by crediting
cash dividend equivalents rather than additional Performance Shares) for
administrative convenience:


(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on shares of Stock in the form of cash, then additional Performance Shares shall
be credited to Employee’s Account in lieu of payment or crediting of cash
dividend equivalents equal to the number of Performance Shares credited to the
Account as of the relevant record date multiplied by the amount of cash paid per
share of Stock in such dividend or distribution divided by the Fair Market Value
of a share of Stock at the payment date for such dividend or distribution.


(ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of property other than shares of
Stock, then a number of additional Performance Shares shall be credited to
Employee’s Account as of the payment date for such dividend or distribution
equal to the number of Performance Shares credited to the Account as of the
record date for such dividend or distribution multiplied by the fair market
value of such property actually paid as a dividend or distribution on each
outstanding share of Stock at such payment date, divided by the Fair Market
Value of a share of Stock at such payment date.


(iii) Share Dividends and Splits. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of additional shares of Stock, or
there occurs a forward split of shares of Stock, then a number of additional
Performance Shares shall be credited to Employee’s Account as of the payment
date for such dividend or distribution or forward split equal to the number of
Performance Shares credited to the Account as of the record date for such
dividend or distribution or split multiplied by the number of additional shares
of Stock actually paid as a dividend or distribution or issued in such split in
respect of each outstanding share of Stock.


(b) Adjustments. The number of Performance Shares credited to Employee’s Account
shall be appropriately adjusted in order to prevent dilution or enlargement of
Employee’s rights with respect to Performance Shares or to reflect any changes
in the number of outstanding shares of Stock resulting from any event referred
to in Section 11(c) of the Plan, taking into account any Performance Shares
credited to Employee in connection with such event under Section 5(a) hereof. In
furtherance of the foregoing, in the event of an equity restructuring, as
defined in ASC Topic 718, which affects the shares of Stock, Employee shall have
a legal right to an adjustment to Employee’s Performance Shares which shall
preserve without enlarging the value of the Performance Shares, with the manner
of such adjustment to be determined by the Committee in its discretion. All
adjustments will be made in a manner as to maintain the Performance Share’s
exemption from Code Section 409A or, to the extent Code Section 409A applies, to
comply with Code Section 409A. Any adjustments shall be subject to the
requirements and restrictions set forth in Section 11(c) of the Plan.


(c) Risk of Forfeiture and Settlement of Performance Shares Resulting from
Dividend Equivalents and Adjustments. Performance Shares which directly or
indirectly result from Dividend Equivalents on or adjustments to a Performance
Share granted hereunder shall be subject to the same risk of forfeiture and
other conditions as apply to the granted Performance

NJR FY 2015 Performance Share Agreement (TSR) Final:74331_3

--------------------------------------------------------------------------------

 





Shares with respect to which the Dividend Equivalents related and will be
settled at the same time as such related Performance Shares.


6.  Settlement and Deferral.


(a) Settlement Date. Performance Shares granted hereunder that have become
earned and vested, together with Performance Shares credited as a result of
Dividend Equivalents with respect thereto, shall be settled by delivery of one
share of Stock for each Performance Share being settled. Settlement of a vested
Performance Share granted hereunder shall occur at the Earning Date (with shares
to be delivered within 60 days after the Earning Date); provided, however, that
settlement of earned Performance Shares shall occur earlier (i) within 60 days
after the date of death of Employee, (ii) if no provision is made for the
continuance, assumption or substitution of the Performance Shares by the Company
or its successor in connection with a Change in Control within 60 days after the
Change in Control, or (iii) within 60 days after the time the earned Performance
Shares become vested in connection with the Employee's Termination of Employment
or the Employee is or becomes eligible to terminate employment due to
Retirement; and provided further, that settlement shall be deferred if so
elected by Employee in accordance with Section 6(b) hereof subject to Section
6(c) hereof. Settlement of Performance Shares which directly or indirectly
result from Dividend Equivalents on Performance Shares granted hereunder shall
occur at the time of settlement of the related Performance Share.


(b) Elective Deferral. The Committee may determine to permit Employee to elect
to defer settlement (or redefer) if such election would be permissible under
Section 11(k) of the Plan and Code Section 409A. In addition to any applicable
requirements under Code Section 409A, any such deferral election shall be made
only while Employee remains employed and at a time permitted under Code Section
409A. The form under which an election is made shall set forth the time and form
of payment of such amount deferred. Any amount deferred shall be subject to a 6
month delay upon payment if required under Section 11(k)(i)(F) of the Plan. Any
elective deferral will be subject to such additional terms and conditions as the
Vice President - Corporate Services, or the officer designated by the Company as
responsible for administration of the Agreement, may reasonably impose.


(c) Compliance with Code Section 409A. Other provisions of this Agreement
notwithstanding, if Performance Shares constitute a "deferral of compensation"
under Section 409A of the Code (“Code Section 409A”) as presently in effect or
hereafter amended (i.e., the Performance Shares are not excluded or exempted
under Code Section 409A or a regulation or other official governmental guidance
thereunder; Note: an elective deferral under Section 6(b) would cause the
Performance Shares, if not already, to be a deferral of compensation subject to
Code Section 409A after the deferral), such Performance Shares shall be subject
to the additional requirements set forth in Section 11(k) of the Plan.


7.  Employee Representations and Warranties Upon Settlement. As a condition to
the settlement of the Performance Shares, the Company may require Employee to
make any representation or warranty to the Company as may be required under any
applicable law or regulation.


8.  Miscellaneous.


(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Performance Shares, and supersedes any prior agreements or documents with
respect to the Performance Shares. No amendment or alteration of this Agreement
which may impose any additional obligation upon the Company shall be valid
unless expressed in a written instrument duly executed in the name of the
Company, and no amendment, alteration, suspension or termination of this
Agreement which may materially impair the rights of Employee with respect to the
Performance Shares shall be valid unless expressed in a written instrument
executed by Employee.

NJR FY 2015 Performance Share Agreement (TSR) Final:74331_3

--------------------------------------------------------------------------------

 









(b) No Promise of Employment. The Performance Shares and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Employee has a right to continue as an officer or employee of
the Company for any period of time, or at any particular rate of compensation.


(c) Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.


(d) Fractional Performance Shares and Shares. The number of Performance Shares
credited to Employee’s Account shall include fractional Performance Shares
calculated to at least three decimal places, unless otherwise determined by the
Committee. Unless settlement is effected through a third-party broker or agent
that can accommodate fractional shares (without requiring issuance of a
fractional Share by the Company), upon settlement of the Performance Shares
Employee shall be paid, in cash, an amount equal to the value of any fractional
Share that would have otherwise been deliverable in settlement of such
Performance Shares.


(e) Mandatory Tax Withholding. Unless otherwise determined by the Committee, at
the time of vesting and/or settlement the Company will withhold from any shares
of Stock deliverable in settlement of the Performance Shares, in accordance with
Section 11(d)(i) of the Plan, the number of shares of Stock having a value
nearest to, but not exceeding, the minimum amount of income and employment taxes
required to be withheld under applicable laws and regulations, and pay the
amount of such withholding taxes in cash to the appropriate taxing authorities.
Employee will be responsible for any withholding taxes not satisfied by means of
such mandatory withholding and for all taxes in excess of such minimum
withholding taxes that may be due upon vesting or settlement of Performance
Shares.


(f) Statements. An individual statement of each Employee’s Account will be
issued to Employee at such times as may be determined by the Company. Such a
statement shall reflect the number of Performance Shares credited to Employee’s
Account, transactions therein during the period covered by the statement, and
other information deemed relevant by the Company. Such a statement may be
combined with or include information regarding other plans and compensatory
arrangements. Employee’s statements shall be deemed a part of this Agreement,
and shall evidence the Company’s obligations in respect of Performance Shares,
including the number of Performance Shares credited as a result of Dividend
Equivalents (if any). Any statement containing an error shall not, however,
represent a binding obligation to the extent of such error, notwithstanding the
inclusion of such statement as part of this Agreement.


(g) Unfunded Obligations. The grant of the Performance Shares and any provision
for distribution in settlement of Employee’s Account hereunder shall be by means
of bookkeeping entries on the books of the Company and shall not create in
Employee any right to, or claim against any, specific assets of the Company, nor
result in the creation of any trust or escrow account for Employee. With respect
to Employee’s entitlement to any distribution hereunder, Employee shall be a
general creditor of the Company.


(h) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President - Corporate Services, or the officer designated by the Company as
responsible for administration of the Agreement, and any notice to Employee
shall be addressed to Employee at Employee’s address as then appearing in the
records of the Company.


(i) Shareholder Rights. Employee and any Beneficiary shall not have any rights
with respect to shares of Stock (including voting rights) covered by this
Agreement prior to the settlement and distribution of the shares of Stock as
specified herein. Specifically, Performance Shares represent a contractual right
to receive shares of Stock in the future, subject to the terms and conditions of
this Agreement and the Plan, and do not represent ownership of shares of Stock
at any time before the settlement of this Award and actual issuance of the
shares of Stock.

NJR FY 2015 Performance Share Agreement (TSR) Final:74331_3

--------------------------------------------------------------------------------

 





Exhibit A
NEW JERSEY RESOURCES CORPORATION
2007 Stock Award and Incentive Plan
Performance Goal and Earning of Performance Shares


The number of Performance Shares earned by Participant shall be determined as of
September 30, ____ (the “Earning Date”), based on the Company’s “Total
Shareholder Return Performance” in the 36-month period ending at the Earning
Date as compared against an established group of comparable companies (the
“Comparison Group”) selected by the Committee and shown below. The number of
Performance Shares earned will be determined based on the following grid:


Total Shareholder Return
Company Total
 
 
 
Shareholder Return
Performance Shares Earned as
Performance-
Percentage of
Percentile Achieved
Target Performance Shares
Less than 25th
 
 
0
%
25th (threshold)
 
 
40
%
33rd 
 
 
55
%
41st 
 
 
75
%
50th
 
 
90
%
58th 
 
 
100
%
66th 
 
 
115
%
75th 
 
 
130
%
83rd  and above
 
 
150
%



Total Shareholder Return (or “TSR”) shall be computed as follows:


TSR = (Priceend − Pricebegin + Dividends) / Pricebegin 


Pricebegin = closing share price of Stock at September 30, ____
Priceend = closing share price of Stock at end on September 30, _____
Dividends = dividends paid to shareholders of Stock during 36-month period


Upon achievement of Total Shareholder Return at a percentile between any two
specified percentiles, the Performance Shares earned will be mathematically
interpolated on a straight-line basis.


Determinations of the Committee regarding Total Shareholder Return performance,
such performance as a percentile within the Comparison Group, the resulting
Performance Shares earned and vested and related matters will be final and
binding on Participant. The Committee shall determine a reasonable methodology
for dealing with companies in the Comparison Group that cease to be publicly
traded companies engaged in a business comparable to that of the Company,
subject to compliance with Treasury Regulation § 1.162-27(e)(2). Additionally,
companies that are no longer publicly traded will be excluded from the
calculation and bankrupt companies will be treated as having a negative 100%
TSR. Total Shareholder Return shall be calculated in a manner that reflects the
economic return to shareholders, such that any equity restructuring of the
Company or any company in the Comparison Group shall not have the effect of
enlarging or reducing the rights of Employee except to the extent of its effects
on the real economic return of a shareholder.


Determinations of the Committee regarding Total Shareholder Return performance,
in the case of a Change in Control or Employee’s Termination due to death prior
to the Earning Date, shall be made as if the performance period had ended at the
date of the Change in Control or Termination of Employment due to death, as
applicable.

NJR FY 2015 Performance Share Agreement (TSR) Final:74331_3

--------------------------------------------------------------------------------

 





The Comparison Group


AGL Resources Inc.
Atmos Energy Corporation
The Laclede Group, Inc.
ONE Gas, Inc.
Northwest Natural Gas Company
Piedmont Natural Gas Company
Questar Corporation
South Jersey Industries, Inc.
Southwest Gas Corporation
UIL Holdings Corporation
Vectren Corporation
WGL Holdings, Inc.







NJR FY 2015 Performance Share Agreement (TSR) Final:74331_3